EXHIBIT 10.1

 



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Second Amendment”) is dated as of May 27, 2016, among WESTERN REFINING,
INC., a Delaware corporation (the “Borrower”), the other Persons party hereto as
Guarantors, the Lenders signatory hereto and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”). Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement referred to below.

 

RECITALS:

 

A. The Borrower, the Lenders from time to time party thereto, the Administrative
Agent, the Swing Line Lender and L/C Issuer entered into that certain Third
Amended and Restated Revolving Credit Agreement dated as of October 2, 2014 (as
the same may have been amended, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”), pursuant to which the Lenders have agreed
to make Loans and provide certain other credit accommodations to the Borrower.

 

B. The Borrower has requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement as set forth herein.

 

C. Subject to the condition set forth in Section 2 hereof, the Lenders party
hereto are willing to agree to the amendments set forth in Section 1 hereof
relating to the Credit Agreement;

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders hereby agree as follows:

 

Section 1. Credit Agreement Amendments. In reliance on the representations,
warranties, covenants and agreements contained in this Second Amendment, the
Credit Agreement shall be amended effective as of the Second Amendment Effective
Date (as defined below) in the manner provided in this Section 1.

 

1.1 Section 1.01 of the Credit Agreement is hereby amended by adding in the
correct place alphabetically the following additional definitions:

 

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

 





““EEA Financial Institution” means (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.”

 

““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”

 

““EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

 

““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.”

 

““Retail Assets”  means (i) any retail fuel facility, including owned real
estate and fixtures relating thereto, (ii) ground leases and other leases
associated with retail fueling locations, (iii) any improvements and equipment
associated with retail fuel facilities, (iv) fuel and merchandise inventory
associated with retail fuel facilities, (v) accounts receivable generated in
connection with the sale of fuel and merchandise inventory associated with
retail fuel facilities, (v) rights (including intellectual property rights and
licenses) and revenues, in each case associated with franchised retail fuel
locations and (vi) the Equity Interests of any Subsidiary, all or substantially
all of the assets of which are of the types set forth in clauses (i) through (v)
above.”

 

““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of the applicable EEA Resolution
Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule.”

 

1.2 The definition of “Cash Dominion Cure Event” in Section 1.01 of the Credit
Agreement is hereby amended by replacing “50,000,000” therein with
“$40,000,000”.

 

1.3 The definition of “Cash Dominion Event” in Section 1.01 of the Credit
Agreement is hereby amended by replacing “50,000,000” therein with
“$40,000,000”.

 

1.4 The definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is hereby amended by:

 

(i) deleting the word “or” at the end of clause (e)(ii) thereof; and

 

2



(ii) inserting the following language before the semicolon at the end of clause
(e)(iii) thereof:

 

“, or (iv) become the subject of a Bail-in Action”

 

1.5 The definition of “First Purchaser Reserve” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read in full as
follows:

 

“First Purchaser Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of First Purchase Crude Payables owed by the Loan Parties; provided,
that so long as (a) Excess Availability is more than $175,000,000 and (b) the
Consolidated Leverage Ratio is less than 3.0 to 1.0 (but Excess Availability is
not more than $275,000,000 or the Consolidated Leverage Ratio is not less than
1.0 to 1.0), the First Purchaser Reserve shall be not greater than the amount by
which the First Purchase Crude Payables exceed $75,000,000; provided, further,
that so long as (A) Excess Availability is more than $275,000,000 and (B) the
Consolidated Leverage Ratio is less than 1.0 to 1.0, the First Purchaser Reserve
shall be not greater than the amount by which the First Purchase Crude Payables
exceed $125,000,000.

 

1.6 Section 2.14(c) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:

 

(c) Borrowing Base Determination and Mandatory Prepayments upon Disposition of
Borrowing Base Assets. In the event of a Disposition of Borrowing Base Assets
permitted by Section 7.05(a) (other than Dispositions of Inventory in the
ordinary course of business), then if at the time of receipt of the proceeds of
such Disposition (i) (A) Excess Availability is less than $75,000,000 and (B)
the aggregate book value of the Borrowing Base Assets so Disposed of, when added
to the aggregate book value of all other Borrowing Base Assets Disposed of since
the date as of which the Borrowing Base was determined in the Borrowing Base
Report most recently delivered under Section 6.02(h) or this Section 2.14(c)
(other than Dispositions of Inventory in the ordinary course of business),
exceeds $10,000,000, or (ii) (A) Excess Availability is $75,000,000 or more and
(B) the aggregate book value of the Borrowing Base Assets so Disposed of, when
added to the aggregate book value of all other Borrowing Base Assets Disposed of
since the date as of which the Borrowing Base was determined in the Borrowing
Base Report most recently delivered under Section 6.02(h) or this Section
2.14(c) (other than Dispositions of Inventory in the ordinary course of
business), exceeds $20,000,000, the Borrower shall deliver to the Administrative
Agent a Borrowing Base Report prepared taking into account such Disposition and
shall make such mandatory prepayments as may be required by Section 2.14(b)
(and, if required by such Section, provide Cash Collateral as therein set
forth).

 

1.7 Section 6.02(h) of the Credit Agreement is hereby amended by replacing
“$750,000,000” in each place it occurs therein with “$300,000,000”.

 

3



1.8 Section 6.10(b) of the Credit Agreement is hereby amended by replacing
“60,000,000” in each place it occurs therein with “$45,000,000”.

 

1.9 Section 7.01(t) of the Credit Agreement is hereby amended by inserting “or
Section 7.03(q)” immediately after the reference to “Section 7.03(p)”.

 

1.10 Section 7.02(f) of the Credit Agreement is hereby amended by replacing
“$50,000,000” therein with “$30,000,000”.

 

1.11 Section 7.02(h) of the Credit Agreement is hereby amended by replacing the
reference to “Section 7.05(a)(vii)” therein with “Section 7.05(a)(vii) or
(a)(xiv))”.

 

1.12 Section 7.02(j) of the Credit Agreement is hereby amended by replacing
“$100,000,000” therein with “$50,000,000”.

 

1.13 Section 7.02 of the Credit Agreement is hereby amended by:

 

(i) deleting the word “and” at the end of clause (j) thereof;

 

(ii) replacing the period at the end of clause (k) thereof with “; and”; and

 

(iii) adding the following clause (l) at the end thereof:

 

“(l) the acquisition of direct or indirect Equity Interests in Northern Tier
Energy LP pursuant to that certain Agreement and Plan of Merger dated as of
December 21, 2015, by and among Borrower, Western Acquisition Co, LLC, Northern
Tier Energy LP and Northern Tier Energy GP LLC .”

 

1.14 Section 7.03(b) of the Credit Agreement is hereby amended by replacing
“$747,250,000” with “$1,250,000,000 minus the aggregate principal amount of
Indebtedness incurred in reliance on Section 7.03(q)”.

 

1.15 Section 7.03 of the Credit Agreement is hereby amended by:

 

(i) deleting the word “and” at the end of clause (o) thereof;

 

(ii) replacing the period at the end of clause (p) thereof with “; and”; and

 

(iii) adding the following clause (q) at the end thereof:

 

“(q) Indebtedness of the Borrower or any Guarantor in respect of “Incremental
Equivalent Debt” (as defined in the Term Loan Credit Agreement); provided that
the aggregate outstanding principal amount of such Indebtedness shall not at any
time exceed $700,000,000; provided further that if such Incremental Equivalent
Debt is secured, the holders of such Incremental Equivalent Debt, or a duly
authorized agent on their behalf, agree in writing to be bound by an
intercreditor agreement regarding access to the Collateral reasonably
satisfactory to the Administrative Agent.”

 

4



1.16 Section 7.05(a) is hereby amended by:

 

(i) replacing clause (xi) in its entirety with the following:

 

“(xi) Dispositions by the Borrower and its Restricted Subsidiaries of Logistics
Assets;”

 

(ii) deleting the word “and” at the end of clause (xii) thereof;

 

(iii) adding the word “and” immediately after the semicolon at the end of clause
(xiii) thereof;

 

(iv) adding the following clause (xiv) immediately after clause (xiii) thereof;

 

“(xiv) Dispositions by the Borrower and its Restricted Subsidiaries of Retail
Assets to an MLP Subsidiary;”

 

(v) making the following changes to the proviso contained at the end thereof:

 

(A) replacing the parenthetical “(other than a Disposition in the ordinary
course of business)” therein with “(other than a Disposition (x) in the ordinary
course of business or (y) pursuant to Section 7.05(a)(vii) or (a)(xiv)”; and

 

(B) inserting the word “cash” immediately before the word “payments” in clause
(D) thereof.

 

1.17 Section 7.06(e) is hereby amended by:

 

(i) replacing “$300,000,000” the first time it is used therein with
“$450,000,000”; and

 

(ii) replacing “$300,000,000” the second time it is used therein with
“$150,000,000”.

 

1.18 Section 7.11 of the Credit Agreement is hereby amended by replacing
“$50,000,000” therein with “$40,000,000”.

 

1.19 Section 7.12 of the Credit Agreement is hereby amended by replacing the
reference to “7.03(i), 7.03(k) or 7.03(p)” therein with “7.03(i), 7.03(k),
7.03(p) or 7.03(q)”.

 

1.20 Section 7.12(i)(A) of the Credit Agreement is hereby amended by replacing
“$100,000,000” therein with “$50,000,000”.

 

1.21 Section 7.13(a) of the Credit Agreement is hereby amended by:

 

5



(i) replacing “$747,250,000” therein with “$1,250,000,000 minus the aggregate
principal amount of Indebtedness incurred in reliance on Section 7.03(q)” in
clause (i) thereof; and

 

(ii) inserting, at the end of such Section, the following proviso:

 

“; provided that, for the avoidance of doubt, it is understood that Amendment
No. 3 to the Term Loan Credit Agreement dated as of May 27, 2016 is not
prohibited by this Section 7.13(a).”

 

1.22 A new Section 10.22 is hereby added to the Credit Agreement, such new
Section 10.22 to read in its entirety as follows:

 

Section 10.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under a Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority,
and agrees and consents to, and acknowledges and agrees to be bound by,

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising under any Loan Documents which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-in Action on any such liability, including:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under any other Loan
Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 2. Condition Precedent to Credit Agreement Amendments. The amendments to
the Credit Agreement contained in Section 1 hereof are subject to (the date on
which such condition is satisfied, the “Second Amendment Effective Date”) the
Administrative Agent having received counterparts of this Second Amendment
executed on behalf of the Administrative Agent, the Borrower, each Guarantor and
the Required Lenders.

 

6



Section 3. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Second Amendment, each Loan Party party
to this Second Amendment hereby represents and warrants to the Lenders and the
Administrative Agent as follows:

 

3.1 Loan Document Representations and Warranties. Each representation and
warranty of such Loan Party contained in the Credit Agreement and the other Loan
Documents is true and correct in all material respects (except to the extent
that any such representation and warranty is qualified by materiality, in which
case it is true and correct in all respects) on the date hereof (except for
representations and warranties that expressly relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality, in which case it is true and correct in
all respects) as of such earlier date), and except that the representations and
warranties contained in Section 5.05(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.01(a)(i),
6.01(a)(ii), 6.01(b) or 6.01(c) of the Credit Agreement, as applicable.

 

3.2 Power and Authority; No Contravention; Authorizations and Approvals. The
execution, delivery and performance by each Loan Party of this Second Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is party or
affecting such Person, or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

3.3 Enforceable Obligations. This Second Amendment has been duly executed and
delivered by each Loan Party. This Second Amendment constitutes the legal, valid
and binding obligation of each Loan Party, enforceable against such Loan Party
in accordance with its terms.

 

3.4 No Defaults. No Default or Event of Default has occurred and is continuing.

 

Section 4. Miscellaneous.

 

4.1 Reaffirmation of Loan Documents. All of the terms and provisions of the
Credit Agreement and the other Loan Documents shall, except as amended and
modified hereby, remain in full force and effect and are hereby ratified and
affirmed by the Loan Parties. Each of the amendments to the Credit Agreement
contemplated hereby shall not limit or impair any Liens securing the
Obligations, which Liens are hereby ratified and affirmed by the Loan Parties.
This Second Amendment is a Loan Document. Following the Second Amendment
Effective Date, any reference to the Credit Agreement in the Loan Documents
shall mean the Credit Agreement as amended or supplemented hereby.

 

7



4.2 Reaffirmation of Guaranty. Each Guarantor hereby ratifies and affirms its
guaranty obligations under the Guaranty and agrees that such Guarantor continues
to unconditionally and irrevocably guarantee the prompt payment and performance
of the Guaranteed Obligations (as defined in the Guaranty) thereunder.

 

4.3 Parties in Interest. All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

4.4 Legal Expenses. The Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to the Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Second Amendment and all related documents.

 

4.5 Counterparts; Execution. This Second Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Facsimiles or other electronic transmissions
(e.g., .pdf) of a signature page to this Second Amendment shall be effective as
originals.

 

4.6 Entire Agreement. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

 

4.7 Headings. The headings, captions and arrangements used in this Second
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Second Amendment, nor
affect the meaning thereof.

 

4.8 Governing Law. This Second Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

8



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to Third Amended and Restated Revolving Credit Agreement to be
duly executed and delivered as of the date first above written.



 

 

BORROWER:

 

WESTERN REFINING, INC.,
a Delaware corporation

        By: /s/ Jeffery Beyersdorfer     Name:  Jeffery Beyersdorfer     Title:
   Senior Vice President and
             Assistant Secretary

 

 

 

GUARANTORS:

 

WESTERN REFINING COMPANY, L.P.,
a Delaware limited partnership

 

WESTERN REFINING GP, LLC,
a Delaware limited liability company,
its General Partner

        By: /s/ Jeffery Beyersdorfer     Name:  Jeffery Beyersdorfer    

Title:    Senior Vice President and
             Assistant Secretary

 

 

ASCARATE GROUP LLC,
a Delaware limited liability company

   By:WESTERN REFINING COMPANY, L.P.,
a Delaware limited partnership, its sole Member

 

By:WESTERN REFINING GP, LLC,
a Delaware limited liability company

 

  By:  /s/ Jeffery Beyersdorfer     Name:  Jeffery Beyersdorfer     Title:
  Senior Vice President and Assistant Secretary

 

 



Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 











 

WESTERN REFINING GP, LLC,
a Delaware limited liability company

 

WESTERN REFINING LP, LLC,
a Delaware limited liability company

 

CINIZA PRODUCTION COMPANY,
a New Mexico corporation

 

DIAL OIL CO., LLC, a New Mexico limited liability company

 

EMPIRE OIL CO., a California corporation

 

GIANT INDUSTRIES, INC., a Delaware corporation

 

WESTERN REFINING SOUTHWEST, INC.,



an Arizona corporation

 

GIANT FOUR CORNERS, LLC, a Delaware limited liability company

 

GIANT STOP-N-GO OF NEW MEXICO, LLC,



a New Mexico limited liability company

 

WESTERN REFINING YORKTOWN HOLDING COMPANY, a Delaware corporation

 

WESTERN REFINING RETAIL, LLC,



a Delaware limited liability company

 

SAN JUAN REFINING COMPANY, LLC,



a New Mexico limited liability company

 

YORK RIVER FUELS, LLC, a Delaware limited liability company

 

WESTERN REFINING YORKTOWN, INC.,
a Delaware corporation

        By: /s/ Gary R. Dalke     Name:  Gary R. Dalke     Title:    Treasurer
and Chief Financial
             Officer

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 







 

WESTERN REFINING TRS I, LLC,



a Texas limited liability company

 

WESTERN REFINING TRS II LLC,



a Texas limited liability company

 

WESTERN REFINING TEXAS RETAIL SERVICES, LLC, a Texas limited liability company

        By: /s/ Matthew L. Yoder     Name:  Matthew L. Yoder     Title:
   Manager

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 









 

ADMINISTRATIVE AGENT AND LENDERS:

 

Bank of America, N.A.,
as Administrative Agent

        By: /s/ H. Michael Wills     Name:  H. Michael Wills     Title:
   Senior Vice President

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 







 

BANK OF AMERICA, N.A., as a Lender

        By: /s/ H. Michael Wills     Name:  H. Michael Wills     Title:
   Senior Vice President

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 







 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

        By: /s/ Nathan McIntosh     Name:  Nathan McIntosh     Title:    Duly
Authorized Signer

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 









  BARCLAYS BANK PLC, as a Lender         By: /s/ Vanessa Kurbatskiy     Name:
 Vanessa Kurbatskiy     Title:    Vice President

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 









  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender         By: /s/ Mikhail
Faybusovich     Name:   Mikhail Faybusovich     Title:     Authorized Signatory

 

 

  By: /s/ Lorenz Meir     Name:   Lorenz Meir     Title:    Authorized Signatory

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 







 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

        By: /s/ Michael Shannon     Name:   Michael Shannon     Title:     Vice
President

 

 

  By: /s/ Benjamin Souh     Name:   Benjamin Souh     Title:     Vice President

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 







 

GOLDMAN SACHS BANK USA, as a Lender

        By: /s/ Jerry Li     Name:   Jerry Li     Title:    Authorized Signatory

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 









  PNC BANK, NATIONAL ASSOCIATION,
as a Lender         By: /s/ Chris Handler     Name:   Chris Handler     Title:
    Vice President

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 









  REGIONS BANK, as a Lender         By: /s/ Evie Krimm     Name:   Evie Krimm  
  Title:     Vice President

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 









 

JPMORGAN CHASE BANK, N.A.,



as a Lender

        By: /s/ J. Devin Mock     Name:   J. Devin Mock     Title:    Authorized
Officer

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 







 

SUNTRUST BANK, as a Lender

        By: /s/ Douglas M. Sherlag     Name:  Douglas M. Sherlag     Title:
   Director

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 









 

RB INTERNATIONAL FINANCE (USA) LLC, 

as a Lender

        By: /s/ John A. Valiska     Name:   John A. Valiska     Title:    First
Vice President

 

 

  By: /s/ Stephen VanSteenbergen     Name:   Stephen VanSteenbergen     Title:
    Vice President

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 







 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Lender

        By: /s/ Nimisha Srivastav     Name:   Nimisha Srivastav     Title:
    Director

 

 

  By: /s/ David Gurghigian     Name:   David Gurghigian     Title:     Managing
Director

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 









 

MACQUARIE BANK LIMITED, as a Lender 

 

 

Signed in London, POA Ref: #2090



Dated 26 Nov 2015

        By: /s/ Paul Weston     Name:   Paul Weston     Title:    Associate
Director

 

 

  By: /s/ Jonathan Gaylard     Name:   Jonathan Gaylard     Title:    Division
Director

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 







 

MUFG UNION BANK, N.A., as a Lender

        By: /s/ Adrian Avalos     Name:   Adrian Avalos     Title:     Director

 

Signature Page to Second Amendment to Third Amended

 and Restated Revolving Credit Agreement

 

 



